VAN ORSDEL, Associate Justice.
This appeal is from the decision of the Commissioner of Patents in an interference proceeding in which priority of invention was awarded to the senior party, Guliek.
The single count in issue reads as follows: “A piston having a head portion with a ring groove therein, a skirt portion having its cylinder engaging part separated from the head portion, separated pin bosses haying integral flanges connecting them with the skirt on both sides of the bosses and with the head portion respectively, said skirt being split from top to bottom on one side only of the pin bosses to permit free expansion and contraction of the skirt portion.”
The party Long moved to dissolve the interference on the ground that Guliek is not entitled to make the claim. The motion was denied by the Law Examiner, and his ruling was sustained on appeal by the Board of Examiners in Chief and by the Commissioner of Patents.
No testimony was taken in the case, and, Long being the junior party, the only question to be reviewed is Gulick’s right to make the claim.
The drawings of Guliek, we think, clearly disclose the structure of the count. It is contended, however, that his structure is not such as will “permit free expansion and contraction of the skirt portion.”. But the claim expressly covers this objection in the following language: “Said skirt being split from top to bottom on one side only of the pin bosses to permit free expansion and contraction of the skirt .portion.” We think it clear that the object of the split is to permit of this expansion, and, as held by the Board of Examiners, “under the action of the heat, the circumferential expansion of the skirt would necessarily flex the webs sufficiently to permit the expansion without substantial increase of the diameter of the skirt.”
In this view of the ease the right of Guliek to make the claim is beyond question. This point being settled, priority on the record goes to the .party Guliek as a matter of course.
The decision of the Commissioner is affirmed.